Citation Nr: 1225921	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  05-34 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected right knee disability.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected arthritis of the cervical spine.

3.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his father 


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1986 to April 1993.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the RO.  

The Veteran and his father testified in support of the claims during a hearing held at the RO before the undersigned Veterans Law Judge in October 2010.  

The Board had initially remanded the case to the RO for additional action in May 2008 and then again in January 2011 after the hearing was held.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to these claims.

The claims for an increased evaluation in excess of 20 percent for the service-connected arthritis of the cervical spine, increased ratings for the service-connected right knee disability following replacement surgery and a TDIU rating are being remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran when action is required on his part.    



FINDINGS OF FACT

1.  The service-connected right knee disability picture is shown to have been manifested by degenerative changes and cartilage and ligament damage with tenderness, persistent pain, weakness, fatigue, and limited and guarded movement and productive of a functional loss that more nearly approximated that of flexion limited to 30 degrees and extension limited to 10 degrees.

2.  The service-connected right knee disability picture is shown to have been manifested by giving out and abnormal weight bearing that more nearly approximated that of slight instability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating, but not higher for the service-connected right knee disability on the basis of limitation of flexion are met for the initial period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5260, 5261 (2011).

2.  The criteria for the assignment of a separate rating of 10 percent rating, but not higher for the service-connected right knee disability on the basis of limitation of extension are met for the initial period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5260, 5261 (2011).

3.  The criteria for the assignment of a separate 10 percent rating, but not higher for the service-connected right knee disability on the basis of instability or recurrent subluxation are met for the initial period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a including Diagnostic Code 5257 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  

As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

During the course of this appeal, the Court held that, with regard to claims for increased compensation, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the DC under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. 

As well, the Court held that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, including competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and held that the statutory scheme did not require the notification noted.  

The Federal Circuit explained that the notice described in 38 U.S.C.A. § 5103(a) need not be veteran specific and that daily life evidence was not statutorily mandated.  The Federal Circuit thus vacated the Court's decision to the extent it required notification of alternative DCs and the need to submit potential daily life information on the basis that such evidence was not needed for proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran with VCAA notice on the claim being decided by letters dated January 2004, March 2006, February 2001 and March 2011.  In the letters, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  

As well, the RO provided the Veteran all necessary information on disability ratings and effective dates.  In addition, the RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  

In this case, some of the VCAA notice letters, having been sent after the RO initially adjudicated the Veteran's claim, do not satisfy the timing requirements of the VCAA.  The RO cured this timing deficiency, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in September 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to the claim, including VA and private treatment records.  The RO also afforded the Veteran multiple VA examinations of his right knee disability, during which examiners addressed the severity of his right knee symptoms.


II.  Analysis of Claim

The Veteran is seeking an evaluation in excess of 10 percent for the service-connected right knee disability.  According to the submitted written statements, including those received in December 2003, June 2005, September 2005, February 2008, March 2008, September 2001 and May 2012, and the hearing testimony presented in October 2010, his right knee  manifestations are more severe, warranting the assignment of a higher evaluation.  

According to these statements, the service-connected right knee disability is manifested by continuous pain, limitation of flexion and extension, weakness, giving way, instability and effusion.  

Reportedly, his right knee pain is severe and results in a loss of function with regard to walking, climbing stairs, bending the knee, getting up out of or sitting down on a chair and weightbearing and necessitates the wearing of a brace to limit movement, a cane for prolonged walking and getting up out of a seat and pain medication and muscle relaxers to sleep.  

The Veteran notes that the diagnostic studies have shown arthritis, ligament damage, the absence of cartilage, and broken fragments in his kneecap.  He further asserts that he was terminated from his 15-year job because he had to undergo physical therapy and see doctors too frequently.   He reported undergoing a full right knee replacement in August 2011 and being found to be unemployable secondary to his right knee disability.    

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  

The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2011).  

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  

Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R.§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes (DCs) predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With any form of arthritis, painful motion is an important factor.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

A compensable rating under Diagnostic Code 5003 and 38 C.F.R. § 4.59 for painful motion is assignable where arthritis is established by x-ray findings and there is no actual limitation of motion of the affected joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

In such a case, painful motion is considered limited motion even though a particular range of motion is possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Limitation of motion may be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  

In a recent decision, the Court of Appeals for Veterans Claims (Court) held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, No. 09-2873 (Vet. App. Aug. 4, 2011).  

Later, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  

Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

The Office of General Counsel (GC) has issued two opinions pertinent to claims of entitlement to higher initial or increased evaluations for knee disabilities.  These GC opinions reflect that a veteran who has x-ray evidence of arthritis and instability of the knee may be evaluated separately under Diagnostic Codes (DCs) 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) 
(23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  

Additional disability is shown when a veteran meets the criteria for a noncompensable evaluation under either DC 5260 or 5261, which include flexion limited to 60 degrees or extension limited to 5 degrees, or when there is painful motion such that it adds to the actual limitation of motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 6.  

A separate evaluation may also be granted under DC 5003 and 38 C.F.R. § 4.59, when a veteran technically has full range of motion that is inhibited by pain.  9-98 at paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. App. at 488.


A.  Schedular

The RO has rated the service-connected right knee disability as 10 percent disabling pursuant to DC 5260.  Also pertinent to this claim are DCs 5003, 5256, 5257 and 5261.

DC 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003 (2011).

The appropriate DCs for the specific joint involved in this case are 5260 and 5261.  DC 5260 provides that a no percent rating is assignable for flexion of the leg limited to 60 degrees.  A 10 percent rating is assignable for flexion of the leg limited to 45 degrees.  A 20 percent rating is assignable for flexion of the leg limited to 30 degrees.  A 30 percent rating is assignable for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  

DC 5261 provides that a no percent rating is assignable for extension of the leg limited to 5 degrees.  A 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011); see also VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension) may be assigned for disability of the same joint).  

DC 5257 provides that a 10 percent rating is assignable for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assignable for moderate recurrent subluxation or lateral instability of the knee.  A 30 percent rating is assignable for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2011).  

DC 5256 provides that a rating of at least 30 percent is assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2011).  Extension and flexion of the knee are considered normal if ranging from 0 to 140 degrees.  38 C.F.R. 

In this case, the evidence establishes that the service-connected right knee disability picture is manifested by some impairment of flexion and extension along with findings of instability.  

Although the Veteran was recently scheduled to undergo surgery, his right knee disability was shown to have been manifested by findings including tenderness, persistent pain including on motion, weakness, fatigue, abnormal and limited movement, guarding of movement and giving away during the initial period of the appeal.   

The Veteran, a paratrooper, began complaining of right knee pain during service in the 1990's.  Initially, the medical professionals attributed the manifestations to chondromalacia, but based on x-ray studies taken during the course of this appeal (beginning in 2003), later attributed it to multiple abnormalities, including arthritis and cartilage and ligament damage.  

Prior to filing the claim for increase, the Veteran sought treatment for right knee complaints, including pain and swelling, and underwent private and VA examinations of his right knee, including in June 1993, March 1994, March 1995 and February 1998.  During these examinations, the examiners noted pain, crepitus, and flexion limited to 110 degrees.   

After filing the claim, the Veteran continued to seek treatment, including physical therapy (failed) and ultimately be scheduled for a total right knee replacement (2011).  He underwent VA examinations in March 2004, December 2006, May 2007, December 2010 and March 2011 during this period.  

In connection with his treatment and the various examinations, the examiners noted tenderness of the patella, a tendency to give way, limitation of motion of the right knee with flexion noted to be "25 degrees with pain" on one occasion and extension restricted by a "-40 extensor lag" on another, and intolerable and progressive pain, weakness secondary to the pain, a tendency to overcompensate for the right knee pain by shifting his body weight to the left, and an antalgic gait secondary to the overcompensation.  He was noted to use a right knee brace and cane to ambulate. 

To the extent that the most recent VA examination noted that the Veteran had a range of motion from 0 to 120, the Veteran also was noted to have painful movement, weakness, altered weight bearing, fatigue and lack of endurance.   

Thus, for the initial period of the appeal, the service-connected right knee disability picture is shown to have been productive of an overall limitation of function due to pain that more nearly approximated that of flexion restricted to 30 degrees and extension restricted by 10 degrees.  

In addition, prior to the surgery, the Veteran was noted to have a tendency to fall secondary to his right knee giving out and to need both a knee brace and cane to ambulate, supporting the assignment of a separate evaluation based on instability.  

To the extent that the Veteran was not identified as having actual instability of the right knee, a 10 percent evaluation based on his having slight instability is the most appropriate evaluation to assign for these related manifestations.  

The Board also finds that the service-connected right knee condition is not productive of an unusual or exceptional disability picture so as to warrant consideration of a higher rating on an extraschedular basis.  


ORDER

An increased rating of 20 percent, but no more for the service-connected right knee disability on the basis of a limitation of flexion for the initial period of the appeal is granted, subject to the regulations controlling disbursement of monetary benefits.  

A separate 10 percent evaluation, but not higher for the service-connected right knee disability on the basis of a limitation of extension for the initial period of the appeal is granted, subject to the regulation controlling disbursement of monetary benefits.  

A separate 10 percent evaluation, but not higher for the service-connected right knee disability on the basis of instability for the initial period of the appeal is granted, subject to the regulations controlling disbursement of monetary benefits.  


REMAND

Initially, the Board finds that a claim for increased compensation based on a TDIU rating has been raised in this case.  To the extent that the Veteran may be precluded from performing substantially gainful employment by his service-connected disabilities, further development is necessary.  

As part of this action, the RO should take all indicated action to determine the current severity of the service-connected right knee disability following the performance of the scheduled surgery for replacement of the joint.  

Finally, prior to adjudicating the claim for an evaluation in excess of 20 percent for the service-connected arthritis of the cervical spine, additional procedural development also is needed.  See 38 C.F.R. § 19.9 (2011).

In its January 2011 decision, the Board increased the evaluation assigned the service-connected arthritis of the cervical spine to 20 percent and remanded the claim to the RO for the purpose of determining whether an evaluation in excess of 20 percent should be assigned based on current findings.  The Board instructed the RO to afford the Veteran another VA examination so that an examiner could address the current severity of the cervical spine disability.  

In a rating decision dated February 2011, the RO effectuated the grant, but considered it to be a full and final determination of the issue on appeal.  Thereafter, the Veteran had another VA examination, but the RO did not readjudicate the claim for increase in light of the most recent examination results.   

Accordingly, these remaining matters are REMANDED to the RO for the following action:
1.  The RO should take all indicated action to have the Veteran scheduled for another VA examination in order to determine the current nature and extent of the service-connected right knee disability following the performance of the scheduled surgery.  All indicated testing should be performed, and detailed findings should be reported to facilitate the rating of the service-connected right knee disability following surgery in terms of a total knee replacement, if indicated.  

The claims folder should be made available to the examiner for review.  

2.  After completing any other indicated development, the RO should readjudicate the claims for a rating in excess of 20 percent for the service-connected arthritis of the cervical spine, an increased rating for the service-connected right disability ( in light of the scheduled surgery}, and a TDIU rating in light of all the evidence of record, including the most recent examination findings.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


